              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 1 of 9




 1                                                                HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
       UNITED STATES OF AMERICA,                       Case No. CR18-0092-RAJ
 9

10                                    Plaintiff,       DEFENDANTS’ TRIAL BRIEF
                      v.
11
       BERNARD ROSS HANSEN, and
12     DIANE RENEE ERDMANN,

13                                    Defendants.
14

15

16                                          I.      INTRODUCTION
17          Defendants Bernard Ross Hansen and Diane Erdmann jointly submit this trial brief for the
18   Court’s consideration during the trial scheduled to begin July 6, 2021.
19                                           II.    BACKGROUND
20          The defendants are charged with fraud for going out of business. Mr. Hansen and Ms.
21   Erdmann, who are in a long term committed relationship and live together, are each charged with
22   ten counts of mail fraud and ten counts of wire fraud in connection with the operation of Northwest
23   Territorial Mint (NWTM), the minting company which Mr. Hansen owned and at which both
24   defendants worked. NWTM sold bullion to retail customers, ran bullion storage and lease programs,
25

      DEFENDANTS’ TRIAL BRIEF                                                              LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 1                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 2 of 9




 1   and also created custom medals, coins, and other memorabilia for government and private

 2   customers.

 3          NWTM filed for Chapter 11 bankruptcy on April 1, 2016, and subsequently ceased its bullion

 4   operations under the direction of the bankruptcy trustee, Mark Calvert. The decision to file for

 5   bankruptcy was precipitated by a large judgment stemming from otherwise unrelated civil litigation

 6   in early 2016. Under Mr. Calvert’s direction, thousands of NWTM customers lost funds sent for

 7   orders which had not been fulfilled at the time of bankruptcy or failed to recover stored metal after

 8   Mr. Calvert’s firm, Cascade Capital Group, took control of the assets of the company. But these

 9   losses were sustained after the defendants left.

10                                         III.    LEGAL ISSUES

11          A.      Lack of Fraudulent Intent

12          For the jury to convict Mr. Hansen or Ms. Erdmann, the government must prove four

13   elements for both mail and wire fraud:

14          First, the defendant knowingly participated in, devised, or intended to devise a scheme or

15   plan to defraud, or a scheme or plan for obtaining money or property by means of false or fraudulent

16   pretenses, representations, or promises, or omitted facts;

17          Second, the statements made or facts omitted as part of the scheme were material; that is,

18   they had a natural tendency to influence, or were capable of influencing, a person to part with money

19   or property;

20          Third, the defendant acted with the intent to defraud; that is, the intent to deceive and cheat;

21   and

22          Fourth, the defendant used, or caused to be used, the mails to carry out or attempt to carry

23   out an essential part of the scheme; or the defendant used, or caused to be used, an interstate or

24   foreign wire communication to carry out or attempt to carry out an essential part of the scheme. See

25   Model Crim. Jury Instr. 9th Cir. 8.124 (2021).

      DEFENDANTS’ TRIAL BRIEF                                                              LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 2                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 3 of 9




 1           The allegations in the Indictment pertain to four different types of customers, to whom

 2   different alleged misrepresentations were purportedly made over the span of seven years, between

 3   2009 and 2016. Dkt. 1 (Indictment) ¶ 13. Specifically, Counts 6–8, 10, 12–14, 16, and 18–20

 4   involve standard bullion customers, see id. ¶¶ 16–28; Counts 1–5, 11, and 15 involve storage

 5   customers, id. ¶¶ 29–36 ; Count 9 involves a lease customer, id. ¶¶ 40–45, and Count 17 involves

 6   the Pan American Silver Company, with whom the Mint had an ongoing consignment relationship,

 7   id. ¶¶ 37–39. The government’s evidence will fail to sustain a conviction on any of these counts

 8   because it will fail to prove that either Mr. Hansen or Ms. Erdmann acted with fraudulent intent, that

 9   is, the intent to deceive and cheat NWTM’s customers. At most, the evidence may show NWTM

10   used accounting and product tracking practices that were inadequate in light of the company’s rapid

11   growth. The defendants lived modest lives and devoted almost every waking hour to their work.

12   But poor business practices are not fraud, and bankruptcy is not a crime.

13           The government’s exhibits suggest it will argue NWTM’s customers were deceived because

14   funds from each particular customer’s purchase were used for business expenses instead of being

15   immediately used to purchase material to fulfill that specific customer’s order. But courts have

16   recognized that if a defendant incurs an obligation—such as a promise to deliver a customer’s bullion

17   within a certain time, with the option of a refund or buyback in the event that did not occur—with a

18   reasonable expectation he or she will be able to make good on that promise, there is no fraudulent

19   intent. See, e.g., United States v. Unruh, 855 F.2d 1363, 1373 (9th Cir. 1987) (defendant who wrote

20   a check with the reasonable expectation there would be funds available by the time it cleared lacked

21   fraudulent intent). Moreover, to be guilty of mail or wire fraud, a defendant “must act with the intent

22   not only to make false statements or utilize other forms of deception, but also to deprive a victim of

23   money or property by means of those deceptions. In other words, a defendant must intend to deceive

24   and cheat.” United States v. Miller, 953 F.3d 1095, 1101 (9th Cir. 2020). The government will not

25   be able to establish this here.

      DEFENDANTS’ TRIAL BRIEF                                                              LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 3                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 4 of 9




 1          Mr. Hansen and Ms. Erdmann will ask for an acquittal on all counts based on the lack of

 2   evidence of intent.

 3          B.      Bankruptcy Evidence

 4          The Court has largely denied the government’s request to exclude evidence relating to the

 5   conduct of the bankruptcy trustee Mark Calvert. In its order dated June 15, 2021, the Court ruled it

 6   will permit cross examination on this issue. Dkt. No. 227 at 8–9. The defendants will cross examine

 7   the government’s witnesses in accordance with the Court’s order.

 8          Beyond cross examination, the defense also intends to introduce evidence of Mr. Calvert’s

 9   conduct in its case in chief. Though the government has removed Mr. Calvert from its witness list,

10   the defendants have not. If called as a defense witness, the defense will ask for permission to treat

11   Mr. Calvert as an adverse witness. See Fed. R. Evid. 611(c)(2) (allowing leading questions “when

12   a party calls a hostile witness, an adverse party, or a witness identified with an adverse party”); see

13   also Chambers v. Mississippi, 410 U.S. 284, 297–98 (1973) (“The availability of the right to confront

14   and to cross-examine those who give damaging testimony against the accused has never been held

15   to depend on whether the witness was initially put on the stand by the accused or by the State. We

16   reject the notion that a right of such substance in the criminal process may be governed by that

17   technicality or by any narrow and unrealistic definition of the word ‘against.’”).

18          C.      Exclusion of Legal Opinions

19          In response to a defense motion in limine, the government represented that it would not offer

20   expert testimony from any of the three former NWTM lawyers on its witness list and would not offer

21   any opinions about the legality of the defendants’ conduct. See Dkt. 255 at 2:9–12. The Court

22   should hold the government to its word and not allow it to offer through its witnesses any opinion

23   testimony about whether the defendants’ conduct was, in fact, illegal. The Court should also

24   preclude the government from even suggesting that the jury should consider any legal opinions

25   contained in any government exhibits as evidence that Mr. Hansen’s conduct was illegal.

      DEFENDANTS’ TRIAL BRIEF                                                              LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 4                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 5 of 9




 1          The defense expects, however, that when NWTM’s former lawyers are called at trial, the

 2   line between opinion evidence and lay evidence will prove illusory, and it will become apparent that

 3   the government is indeed “ask[ing] the jury to believe the testimony as ‘opinion’ testimony.” See

 4   Dkt. 255 at 19–22. Indeed, the evidence has no probative value otherwise: If the lawyers were

 5   wrong in their opinions that Mr. Hansen was violating the law, then the evidence would show only

 6   that Mr. Hansen received bad advice from them—the evidence would say nothing about Mr.

 7   Hansen’s intent to commit fraud. For the evidence to have any probative value at all, the opinion

 8   evidence must be believed—the jury must believe that the lawyers were correct in their opinions

 9   that Mr. Hansen was violating the law. For that reason, the defense continues to maintain its

10   objections to the admissibility of NWTM legal memoranda and any legal opinion testimony from

11   former NWTM lawyers, and the defense respectfully asks the Court to revisit its ruling as the

12   evidence develops during trial.

13          Revisiting this issue during trial and excluding the government from offering legal opinions

14   from NWTM’s former lawyers would not be inconsistent with United States v. Graf, 610 F.3d 1148

15   (9th Cir. 2010), which is the case the government and the Court have relied upon in analyzing the

16   admissibility of the government’s legal-opinion evidence. This is because Graf is distinguishable

17   in three important ways. First, the defense respectfully notes that the court in Graf reviewed the

18   admissibility of the legal-opinion evidence for plain error only, because the defendant failed to raise

19   an objection to it at trial. Id. at 1164–65. Second, the defendant in Graf also did not challenge the

20   admissibility of the evidence in that case under Rule 403, as the defense does here, so the Graf

21   opinion does not address how Rule 403 would apply to legal opinion evidence like that offered in

22   this case. Id. Third, the evidence in Graf was also far more probative than the evidence offered

23   here: there, the defendant was accused of intentionally marketing insurance plans that did not comply

24   with ERISA, and the government had to prove that he was advised that the plans did not comply

25

      DEFENDANTS’ TRIAL BRIEF                                                              LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 5                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 6 of 9




 1   with ERISA. See id. Not so here, where the government need only prove defendants had the intent

 2   to defraud—not an intent to violate the law.

 3          D.        The Scope of Evidence at Trial

 4          In its rulings on the parties’ motions in limine, the Court has already placed boundaries on

 5   what evidence will be admitted. The government has also made representations as to evidence it

 6   will not offer. The defendants will rely on those representations. The defense understands that the

 7   following categories of evidence will not be offered or admitted at trial:

 8                •   NWTM’s 1989 Bankruptcy, Dkt. No. 213;

 9                •   The “Nevada Defamation Lawsuit,” except to the extent Mr. Hansen testifies, id.;

10                •   The six boxes mailed to the archive room in Dayton, Nevada, id.;

11                •   Mr. Hansen’s criminal history, id.;

12                •   Conclusions made by the Washington Attorney General’s Office (“AGO”) in the
                      investigation of NWTM, id.;
13
                  •   Testimony regarding the purpose of cash payment(s) made from the vault to NWTM
                      employee(s), id.;
14
                  •   Statements made by Mr. Hansen regarding his criminal history, prison time, or
15                    conduct in prison, id.;
16                •   Aspects of certain statements made by co-defendants which facially implicate one
                      another, id., Dkt. No. 254;
17
                  •   Aspects of the “September 28, 2015 Greg Fullington Memorandum,” Dkt. No. 255;
18
                  •    The complaint in the AGO’s consumer protection action against NWTM, Dkt. No.
19                    258;

20                •   References to charges on Ms. Erdmann’s American Express credit card as
                      “fraudulent,” id.;
21
                  •   Any evidence of parties’ motions in limine, id.; and
22
                  •   The “Bankruptcy Fee Order,” Dkt. No. 268.
23
            //
24
            //
25

      DEFENDANTS’ TRIAL BRIEF                                                                 LAW OFFICES
                                                                                          CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 6                                                1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
                                                                                  TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 7 of 9




 1          E.      The Defendants’ Right to a Public Trial

 2          The defendants understand the Court will hear argument on their motion for a public trial at

 3   the pretrial conference set for June 25, 2021, and here reiterate the vital importance of the safeguards

 4   offered only by an in-person, face-to-face trial—instead of one that is partially remote, or face-to-

 5   mask. While Defendants understand that the modified trial practices that the Courtroom Deputy

 6   described to the parties via email on May 20, 2021 may change by July 6, 2021, Defendants further

 7   raise the following concerns with the described masking requirements, which provided “[a]ll

 8   participants, including counsel, the defendants, jurors[,] and witnesses shall wear masks, but will be

 9   permitted to lower their masks when speaking. No face shields will be necessary.”

10          First, by requiring Mr. Hansen and Ms. Erdmann to remain masked at all times unless

11   testifying, defendants are left with a choice between two evils—either remain hidden behind a mask,

12   faceless to the jury, or waive their Fifth Amendment rights and take the stand in order to allow the

13   jury the opportunity to fully see them as human. Indeed, empathy is another aspect of trial which

14   may be impaired if the defendants, witnesses, or jurors are separated by masks: as nationally

15   renowned jury and trial consultant Denise LaRue has stated in an affidavit assessing modification of

16   trial procedures under COVID-19 pandemic conditions, “jurors’ abilities to observe a masked

17   criminal defendant would be impaired in ways that would likely to result in bias against the accused.”

18   As Ms. LaRue notes, “in virtually every case, a goal of a criminal defense attorney is to humanize

19   the defendant. A masked defendant is practically faceless. A face shield alters one’s appearance

20   significantly, making one appear alien or at best unnatural.” See Declaration of Angelo J. Calfo

21   (“Calfo Decl.”) Exhibit A (February 28, 2021, Affidavit of Denise deLaRue), ¶ 7. Putting Mr.

22   Hansen and Ms. Erdmann in this position is both inequitable and prejudicial.

23          Second, witnesses should not have to wear masks at all while testifying or sitting in the box,

24   and lawyers should not have to wear masks while examining witnesses: it is distracting and interferes

25   with defendants’ Sixth Amendment right of confrontation. See, e.g., Vazquez Diaz v.

      DEFENDANTS’ TRIAL BRIEF                                                               LAW OFFICES
                                                                                        CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 7                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 8 of 9




 1   Commonwealth, 487 Mass. 336, 347, 167 N.E.3d 822, 836 (2021) (“The purpose of confrontation

 2   under the Sixth Amendment is to enhance the truth-seeking process ... by affording the accused an

 3   opportunity for face-to-face contact with adverse witnesses at trial; by ensuring that a witness

 4   will give his statements under oath, which impresses upon him the seriousness of the proceedings

 5   and importance that he testify truthfully; by forcing a witness to submit to cross examination, a

 6   practice designed to elicit the truth; and by aiding the jury in assessing the credibility of a witness

 7   by observing his demeanor on the stand.”) (emphasis added, internal quotation marks and citation

 8   omitted). See also Calfo Decl. Ex. A, ¶ 8 (“The inability for jurors to observe facial expressions of

 9   the attorneys when asking questions, and the witnesses when responding to them, significantly

10   impairs their ability to assess and evaluate the evidence. A traditional jury trial that meets

11   constitutional norms finds no equivalent in one that is that is inhibited by masking, social distancing.

12   And physical barriers of plexiglass or other materials.”).

13          Third, keeping jurors in masks during selection and summation makes it difficult for counsel

14   to see body language and evaluate demeanor. As Ms. LaRue has stated, “[f]ace masks impede the

15   ability of seeing, thus understanding, another’s expressions and decrease the effectiveness of

16   communications.” See Calfo Decl. Ex. A, ¶6. A criminal trial placing barriers upon this essential

17   element is prejudicial to the defendants. And as Judge John Coughenour recently noted in the Seattle

18   Times, there are “physical cues and a rapport between parties that a juror can only fully observe and

19   appreciate in person.” John C. Coughenour, What Gets Lost When Zoom Takes Over the Courtroom,

20   Seattle Times (Jun. 1, 2021), https://www.seattletimes.com/opinion/what-gets-lost-when-zoom-

21   takes-over-the-courtroom/. This will not happen as it should when the faces of the trial’s participants

22   are only half-visible throughout the process.

23          Mr. Hansen and Ms. Erdmann’s futures hang in the balance. Their liberty interests should

24   not be sacrificed for the sake of expediency, when the government has not articulated any prejudice

25   that would result from additional delay until a time when the trial can be conducted in a traditional

      DEFENDANTS’ TRIAL BRIEF                                                               LAW OFFICES
                                                                                        CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 8                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:18-cr-00092-RAJ Document 269 Filed 06/21/21 Page 9 of 9




 1   manner, in keeping with longstanding constitutional norms. Both defendants remain willing to

 2   execute speedy trial waivers for as long as is necessary to secure these important safeguards to their

 3   right to a fair trial.

 4                                          IV.        CONCLUSION

 5           Defendants Bernard Ross Hansen and Diane Erdmann respectfully submit that the evidence

 6   presented at trial will require acquittal on all charges. They remain willing to delay trial so that its

 7   integrity will not be impaired by pandemic safety restrictions.

 8           Dated this 21st day of June 2021.

 9

10           CALFO EAKES LLP                                 AOKI LAW PLLC

             s/Angelo J. Calfo                               s/ Russell M. Aoki
11
             Angelo J. Calfo, WSBA No. 27079                 Russell M. Aoki, WSBA No. 15717
12           Patty A. Eakes, WSBA No. 18888                  Isham M. Reavis, WSBA No. 45281
             Anna F. Cavnar, WSBA No. 54413                  1200 5th Avenue, Suite 750
             Henry C. Phillips, WSBA No. 55152               Seattle, WA 98101
13           1301 Second Avenue, Suite 2800                  T: 206 624-1900
             Seattle, WA 98101                               F: 206 442-4396
14
             Phone: (206) 407-2200                           russ@aokilaw.com
             Email: angeloc@calfoeakes.com                   isham@aokilaw.com
15
                     pattye@calfoeakes.com
16                   annac@calfoeakes.com
                     henryp@calfoeakes.com
                                                             CORR CRONIN LLP
17
             Attorneys for Bernard Ross Hansen               s/ Steven W. Fogg
18                                                           Steven W. Fogg, WSBA No. 23528
                                                             Benjamin C. Byers, WSBA No. 52299
19                                                           Maia R. Robbins, WSBA No. 54451
                                                             1001 Fourth Avenue, Suite 3900
20                                                           Seattle, WA 98154
                                                             Telephone: (206) 274-8669
21                                                           Facsimile: (206) 625-0900
                                                             sfogg@corrcronin.com
22                                                           bbyers@corrcronin.com
23                                                           Attorneys for Diane Erdmann
24

25

      DEFENDANTS’ TRIAL BRIEF                                                               LAW OFFICES
                                                                                        CALFO EAKES LLP
      (Case No. 18-cr-0092-RAJ) - 9                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
